2015 UT App 55



               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                     Plaintiff and Appellee,
                                 v.
                         JOHNNY MAEZ,
                    Defendant and Appellant.

                      Per Curiam Decision
                        No. 20140472-CA
                       Filed March 5, 2015

            Eighth District Court, Vernal Department
               The Honorable Clark A. McClellan
                          No. 135800008

           Colleen K. Coebergh, Attorney for Appellant
        Sean D. Reyes and Cherise M. Bacalski, Attorneys
                         for Appellee

   Before JUDGES STEPHEN L. ROTH, MICHELE M. CHRISTIANSEN
                     and KATE A. TOOMEY.

PER CURIAM:

¶1     Johnny Maez appeals his sentence after pleading guilty to
possession of a firearm by a restricted person, a second degree
felony. Maez argues that the district court abused its discretion
in sentencing him to prison instead of probation.

¶2     We review the sentencing decision of the district court,
including the decision to grant or deny probation, for abuse of
discretion. See State v. Valdovinos, 2003 UT App 432, ¶ 14, 82 P.3d
1167. “An abuse of discretion results when the judge fails to
consider all legally relevant factors or if the sentence imposed is
clearly excessive.” Id. (citation and internal quotation marks
omitted). Furthermore, “[a]n appellate court may only find
abuse if it can be said that no reasonable [person] would take the
                           State v. Maez


view adopted by the trial court.” Id. (second alteration in
original) (citation and internal quotation marks omitted). Finally,
a “defendant is not entitled to probation, but rather the court is
empowered to place the defendant on probation if it thinks that
will best serve the ends of justice and is compatible with the
public interest.” State v. Rhodes, 818 P.2d 1048, 1051 (Utah Ct.
App. 1991).

¶3      Here, the evidence demonstrated that Maez had an
extensive criminal history, having spent much of his adult life
incarcerated. Maez also had what the district court termed an
“ugly” parole history, having violated the terms of his parole or
probation at least five times. In fact, the incident at issue in this
case occurred while Maez was on probation. Additionally, the
district court considered Maez’s medical issues, i.e., kidney
failure and a traumatic brain injury, as potential mitigating
factors, although the district court noted that Maez had
continued violating the law despite these medical issues. The
record indicates that the district court considered all potential
mitigating factors raised by Maez. Ultimately, the district court
concluded: “Historically he has posed such a huge threat, and
his injuries that he is suffering now, where he is involved in
alleged gang activity where firearms were at play, and this is a
charge where he possessed a . . . loaded gun . . . it seems to me
that I have to protect society. I wish I had a different route, but I
can’t see it.” Under the totality of the circumstances, we cannot
conclude that “no reasonable [person] would take [this] view;”
consequently, we cannot conclude that the district court abused
its discretion in sentencing Maez to prison. See Valdovinos, 2003
UT App 432, ¶ 14.

¶4     Affirmed.




20140472-CA                      2                 2015 UT App 55